        Case 1:17-cv-01290-DJS Document 109 Filed 08/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MICHAEL DAVIS-GUIDER,

                                    Plaintiff,

              v.                                                  1:17-CV-1290
                                                                      (DJS)
CITY OF TROY, et al.,
                                    Defendants.


DANIEL J. STEWART
United States Magistrate Judge

                                         ORDER

       Following this Court’s prior Order directing disclosure of certain information

from Defendants’ personnel files, Dkt. No. 106, the Court received two supplemental

sets of files for review. With respect to the internal investigation report, defense counsel

shall disclose the following pages: ISB 1-12, 74-75, 99, 105, 251-252, 390-392, 403-

416, and 446-448. The Court has also been provided with “training records” for

Defendants Mason, Colaneri, and Fountain. Defense counsel is directed to disclose

those documents in full.

       Given the piecemeal nature of production of these files, the Court hereby directs

Counsel for the City of Troy Defendants to submit to this Court an affidavit from the

person or persons within the Troy Police Department responsible for searching for and

producing these records to defense counsel which identifies the steps taken to do so and
        Case 1:17-cv-01290-DJS Document 109 Filed 08/02/21 Page 2 of 2




whether complete records have now been produced to the Court. Counsel shall do so

on or before August 20, 2021.

      The Court directs that Defendants’ Counsel immediately retrieve from the

Court’s Courtroom Deputy, Maria Blunt, the above-referenced files.

IT IS SO ORDERED.

Dated: August 2, 2021
       Albany, New York




                                         2
